Citation Nr: 9909776	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-24 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Propriety of the initial 30 percent evaluation assigned for 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty in the Armed Forces from 
July 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  That decision granted the veteran 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and assigned a 10 percent disability 
evaluation, effective from May 1996, the date of receipt of 
his claim.  In March 1997, the veteran filed a notice of 
disagreement with the assigned 10 percent evaluation and, in 
May 1997, he filed a claim for a temporary total rating based 
on hospitalization, from April 29, 1996 to June 13, 1996, for 
treatment of PTSD.  In June 1997, the RO granted a temporary 
total disability evaluation from April 29, 1996 through June 
30, 1996, based on hospitalization, and assigned a 30 percent 
evaluation for PTSD from July 1, 1996, the first day of the 
month following his release from the hospital.  The veteran 
informed the VA in July 1997 that the 30 percent disability 
evaluation did not accurately reflect the extent of his PTSD 
and he submitted a substantive appeal.  

The veteran underwent VA psychiatric examination on February 
26, 1998, to determine the extent of his PTSD.  Based on the 
results of that examination, the RO increased the disability 
evaluation from 30 percent to 50 percent, effective from 
February 26, 1998.  The veteran pursued his appeal.  

The veteran testified at a personal hearing that was held at 
the RO in October 1998 before the undersigned Member of the 
Board.  During the hearing, he submitted additional evidence, 
consisting of copies of his VA outpatient treatment records 
for April to October 1998, and a notice of a 14 day 
suspension from his employer, dated in October 1998, along 
with a signed waiver of first consideration of that evidence 
by the RO.  Thus, the Board will consider this evidence in 
connection with the instant appeal.  See 38 C.F.R. § 20.1304 
(1998).  

As a final preliminary matter, the Board notes that the RO 
adjudicated the instant claim as one for an increased rating 
for PTSD.  However, in light of the distinction noted by the 
United States Court of Appeals for Veterans Claims (formerly, 
the United States Court of Veterans Appeals) (Court) in the 
recently-issued case Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has recharacterized the issue as one 
involving the propriety of the initial evaluation assigned. 

FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the appellant's appeal has been obtained by 
the RO.  

2.  The veteran is appealing the RO's original rating action 
of March 1997.  

3.  Following the veteran's discharge from the hospital on 
June 30, 1996, the veteran's PTSD was manifested by 
occupational and social impairment due to such symptoms as 
depression, anxiety, suspiciousness, and chronic sleep 
impairment; however, neither considerable occupational and 
social impairment, nor occupational and social impairment 
manifested by such symptoms as flattened effect, impaired 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment in memory, 
judgment or thinking, or difficulty in establishing and 
maintaining effective work and social relationships, was 
shown.  

4.  Since February 26, 1998, the veteran's PTSD has been 
manifested by occupational and social impairment due to such 
symptoms as circulatory speech, difficulty with complex 
commands, impaired judgment under stress, depression, 
anxiety, and paranoia; however, neither severe impairment of 
social and industrial adaptability, nor occupational and 
social impairment manifested by such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and 
inability to establish and maintain effective relationships, 
has been shown.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability 
evaluation in excess of 30 percent for PTSD, from July 1, 
1996, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
4.132, Diagnostic Code 9411 (1996 & 1998).  

2.  The criteria for the assignment of a disability 
evaluation in excess of 50 percent for PTSD, from February 
26, 1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
4.132, Diagnostic Code 9411 (1996 & 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Background

The veteran served his entire active duty service in the 
Marine Corps, which included service in Vietnam from December 
1968 to January 1970.  He was awarded the National Defense 
Service Medal, Vietnam Service Medal, Vietnam Campaign Medal, 
Combat Action Ribbon, and Vietnam Cross of Gallantry with 
palm.  He has worked for the Post Office as a mail handler 
since the early 1970's.  

From April 29, 1996 to June 13, 1996, the veteran was 
hospitalized in a VA medical facility for treatment of PTSD.  
He had voluntarily come to the hospital complaining of 
depression, anxiety, isolation, anger, rage, hyper startle, 
hyper vigilance, nightmares one - to - two times a month, 
difficulty concentrating, distrust, and intrusive Vietnam 
thoughts.  He related that he was working for the Post Office 
as a mail handler.  He related that he has never married.  He 
had dated but was unable to maintain a relationship.  For 
pleasure, he collected baseball cards.  The examiner noted 
that the veteran's mood was dysphoric.  He appeared 
tangential at times; there was no thought disorder; and he 
was well oriented with fair memory, insight, and judgment.  
While hospitalized, he attended and participated in group 
psychology sessions four times a week.  At hospital 
discharge, his mood was more stable; his feelings of anger, 
isolation, and anxiety were decreased; and he was having 
nightmares less often.  

The veteran underwent VA psychiatric evaluation in September 
1996.  The report of that examination notes that he was 
having some difficulty at work with his co-workers and he had 
had occasional absences from work, but he was receiving good 
ratings.  He complained of never getting enough sleep because 
of dreams of Vietnam; mild depression; irritability; and 
social isolation, other than his parents and sister, but no 
others.  For leisure, he took walks in the neighborhood.  
Upon examination, he was oriented for time, place, and 
person; affect, at times, was inappropriate; mood was 
depressed; memory was good but concentration was seriously 
interfered; he appeared paranoid; judgment was intact; and 
insight was partial.  

The veteran's VA outpatient treatment reports for July 1996 
to April 1997 show that he was seen for an initial 
psychiatric intake evaluation in December 1996.  Prior to 
that time, he was being seen for diabetes and was enrolled in 
a diabetes education program.  

In a statement dated in April 1997, a readjustment counseling 
therapist at the Vet Center wrote that, since February 1996, 
the veteran has been receiving group psychotherapy sessions 
for chronic PTSD, as well as attending dually diagnosis group 
and drug and alcohol group sessions.  During treatment, the 
vetera was presenting rage and anger displacement problems at 
work and at home; isolation; alienation; emotional distancing 
from others; withdrawal; mistrust; persecutor delusions; and 
survivors guilt.  It was the therapist's opinion that he 
could not foresee any positive changes going on with the 
veteran's feelings or emotions.  The therapist did feel that 
in time the veteran's chronic and severe PTSD will impair him 
from working and may effect his social life even more.  

The veteran underwent VA psychiatric examination in February 
1998.  The report of that evaluation notes that he was living 
with his mother; he was working as a mail handler, he had 
missed about four weeks of work because of his PTSD; he was 
socially isolated from his co-workers; was having frequent 
conflicts with his supervisors, whose authority he resented; 
and was experiencing lapses of concentration affecting his 
job performance.  The veteran also related that he had been 
written up of making errors on the job and, when aggravated, 
he left work to calm down.  He complained of depression; 
anxiety; irritability; and lapses in concentration because of 
memories of Vietnam, waking flashbacks of Vietnam, sleep 
impairment, insomnia and nightmares.  Upon examination, he 
was alert and oriented for time place, and person.  He 
appeared tense and irritable.  His speech was pressured, 
rambling, and circumstantial.  He expressed resentment of co-
workers, supervisors, and had a fear of losing his job.  His 
affect was constricted and inappropriate.  His memory was 
intact; concentration impaired; insight was poor; and his 
judgment was compromised under stress.  

The veteran's VA outpatient treatment records for April 1998 
to October 1998 show that he was being seen at least once per 
month for PTSD.  He was having difficulty relation to people.  
His production at work was markedly decreased because of 
frequent absences due to PTSD.  

Dated in early October 1998, is a notice of a 14-day 
suspension from the veteran's employer because the veteran 
had been found sleeping when he should have been working.  
Another time, the veteran's supervisor was unable to find the 
veteran so others had to do the work until the veteran 
returned to his workstation. 

In October 1998, the veteran testified at a personal hearing 
before the undersigned Member of the Board at the RO.  During 
the hearing, he related that he was receiving treatment for 
PTSD at the VA once a month and every Monday at the Vet 
Center.  A transcript of the hearing is of record.  

B.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim. The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Under the laws administered by VA, disabilities ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7. Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Fransisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
the former case, the Court held, the rule of Francisco, that 
the current level of disability is of primary importance when 
assessing an increased rating claim, applies.  In the latter 
case, however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."

In this case, the RO has issued a statement of the case and 
supplemental statements of the case that do not explicitly 
reflect consideration of the propriety of the initial rating 
(here, the 30 percent evaluation assigned after the temporary 
total evaluation), or include discussion of whether "staged 
ratings" would be appropriate in the veteran's case.  That 
notwithstanding, the Board does not consider it necessary to 
remand this claim to the RO for issuance of a statement of 
the case on this issue.  This is because, in granting the 
veteran a temporary total evaluation (in lieu of the initial 
10 percent assigned) for a period of hospitalization, 
awarding the veteran a 30 percent evaluation from July 1, 
1996, and increasing the evaluation to 50 percent effective 
from February 26, 1998, the RO has effectively considered the 
appropriateness of its initial evaluation under the 
applicable rating criteria in conjunction with the submission 
of additional evidence at various times while the appeal was 
pending.  Thus, a remand for this purpose is unnecessary.

The veteran's PTSD is evaluated under Diagnostic Code (DC) 
9411 of the VA's Schedule for Rating Disabilities.  By 
regulatory amendment effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, including PTSD, formerly set forth at 
38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 
(1996) (now codified at 38 C.F.R. §§ 4.125-4.130 (1998)).  
Where the law or regulations governing a claim change while 
the claim is pending, as in the veteran's case, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  The RO has considered the claim in 
light of both the former and the revised criteria.  Hence, 
there is no due process bar to the Board doing likewise, and 
applying the more favorable result, if any, at each "stage" 
since the grant of service connection and subsequent 
cessation of the temporary total evaluation for PTSD 

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
See 38 C.F.R. § 4.132, DC 9411 (1996).  Under this formula, a 
10 percent evaluation was assigned where the medical evidence 
revealed criteria that were less than the criteria for the 30 
percent evaluation, but which showed emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  

A 30 percent evaluation was assigned where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite impairment.  The term "definite" has been defined 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  
See also Hood v. Brown, 4 Vet. App. 301 (1993).  

A 50 percent rating required a showing that the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  

A 70 percent evaluation was warranted where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was shown to be severely impaired, 
or by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in severe industrial impairment.  

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  

Under the revised criteria, set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998), a 10 percent evaluation is 
assigned where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or symptoms controlled 
by continuous medication.  

A 30 percent evaluation is assigned where there is 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than one a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  

As noted above, this case involves three staged ratings for 
the veteran's PTSD since the initial grant of service 
connection: a temporary total evaluation (based upon 
hospitalization) from April 29, 1996 through June 30, 1996; a 
30 percent evaluation from July 1, 1996 through February 25, 
1998; and a 50 percent evaluation since February 26, 1998.  
As the temporary total evaluation was granted at the 
veteran's request, he apparently has no disagreement with the 
full grant of benefits from the grant of service connection 
through June 30, 1996; rather, he obviously disagrees with 
the assigned evaluations since that time.  Hence, the Board 
will consider the propriety of the initial schedular 
evaluation of 30 percent from July 1, 1996 through February 
25, 1998, as well as the propriety of the 50 percent 
evaluation thereafter.

Following a careful review of the evidence, and application 
of such evidence to the criteria outlined above, the Board 
finds that no more than a 30 percent evaluation, under either 
the former or revised criteria, is warranted for the period 
prior to February 26, 1998.   

As noted above, the veteran entered the hospital in April 
1996 complaining of symptoms indicative of PTSD and, at 
hospital discharge in June 1996, his mood was more stable; 
his feelings of anger, isolation, and anxiety were decreased; 
and he was having nightmares of Vietnam less often.  His 
September 1996 VA examination report indicates that he was 
having some difficulties at work with his co-workers and he 
had had occasional absences from work because of his PTSD, 
but he was receiving good ratings at work.  The examination 
report reflects anxiety, depression, and paranoia, but also 
shows that he was well oriented, judgment was intact, and 
memory was good, but concentration was seriously interfered.  
Furthermore, his VA outpatient treatment records through 
April 1997 and statement from the Vet Center therapist, dated 
in April 1997, show that the veteran was receiving regular 
treatment and attending counseling session for his PTSD.  

Thus, the Board finds that, during the period following the 
cessation of the veteran's temporary total evaluation for 
hospitalization, the medical evidence demonstrates that the 
veteran's PTSD has been manifested by occupational and social 
impairment due to such symptoms as depression, anxiety, 
suspiciousness, and chronic sleep impairment.  However, 
neither considerable occupational and social impairment, nor 
occupational and social impairment manifested by such 
symptoms as flattened effect, impaired speech, panic attacks 
more than once a week, difficulty in understanding complex 
commands, impairment in memory, judgment or thinking, or 
difficulty in establishing and maintaining effective work and 
social relationships, has been shown.  

By contrast, however, the report of the veteran's February 
1998 VA examination notes that in the prior twelve months he 
had missed a total of about four weeks of work because of his 
PTSD, and he expressed resentment of his co-workers and 
supervisors.  The report further notes that he had persistent 
sensation of depression, anxiety, and irritability, as well 
as lapses of concentration caused by intrusive memories of 
combat.  The report indicates that was alert, well oriented, 
and memory was intact, but the report also shows that his 
speech was pressured, rambling, and circumstantial, and that 
his judgment was compromised under stress.  A secondary 
depressive disorder was then diagnosed.  The examiner also 
assigned a GAF score of 55 [which, according to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, indicates a level 
of impairment falling between moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupation, or school 
functioning, and serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning).  

Under the circumstances, the Board finds that, as of the date 
of the February 1998 VA examination (construed as the date of 
a claim for increase, see 38 C.F.R. § 3.157), the 
manifestations of the veteran's PTSD meets but do not exceed, 
the criteria for a 50 percent disability evaluation.  As 
noted, the veteran is still being treated on a regular basis 
for PTSD but the February 1998 VA psychiatric evaluation 
shows increased symptomatology due to PTSD, such as increased 
work impairment and more social withdrawal.  Hence, such 
evidence establishes that the veteran's PTSD now results in 
considerable occupational and social impairment due to such 
symptoms as impaired speech, difficulty in understanding 
complex commands, impaired judgment, and difficulty in 
establishing and maintaining effective work and social 
relationships.  However, neither at least impairment of 
severe social and industrial adaptability, nor occupational 
and social impairment manifested by such symptoms as suicidal 
ideation, obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
and difficulty in adapting to stressful circumstances, has 
been shown. 

The Board also notes that there is no medical evidence from 
which it can be factually ascertained that a 50 percent 
evaluation was warranted prior to the February 1998 VA 
examination.  See 38 C.F.R. § 3.400(o)(2) (permitting an 
effective date of an award for increase as the date upon 
which it is factually ascertainable that an increase had 
occurred if the claim is received within one year from such 
date).  While the veteran reported during the examination 
that he had missed four weeks of work due to PTSD in the 
prior year, there is no medical evidence in the year prior to 
that examination demonstrating that his disability had, in 
fact, increased in severity.  

Further, as the Board has concluded that the criteria for the 
70 percent evaluation are not met, it follows that assignment 
of a 100 percent evaluation, indicative of even more 
significant impairment, is not warranted.  

In adjudicating the increased rating claim, the potential 
application of various provisions of Title 38 of the United 
States Code of Federal Regulations (1998) have been 
considered, whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  This includes consideration of 
whether an increased rating for PTSD is warranted on an 
extra-schedular basis, pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1), during either "stage" under 
consideration, The veteran has related that he is currently 
working as a mail handler, that he missed about four weeks 
from work to PTSD in 1997, and that he recently received 
notice of a 14-day suspension for sleeping on the job and 
being absent from his workstation.  The Board notes that 
there is no objective evidence to support his assertions as 
to the time lost from work due to PTSD, and, although a copy 
of the notice of suspension is of record, there is no clear 
evidence that these problems were attributable to the 
veteran's PTSD.  Even acknowledging, as shown by the record, 
that the veteran is experiencing some problems at work due to 
his PTSD, the Board would emphasize that his current 
evaluation of 50 percent does contemplate considerable 
interference with employment.  However, as interference 
beyond that has not been shown, there is no basis upon which 
the Board can conclude that marked interference with 
employment is demonstrated.  Moreover, there is no evidence 
that the veteran's PTSD has necessitated frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, a remand for compliance 
with the procedures for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is unnecessary.   
See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the veteran's claim for an 
increased rating for his PTSD in excess of 30 percent from 
July 1996 to February 1998, and in excess of 50 percent from 
February 1998 must be denied.  The Board has considered the 
applicability of the reasonable doubt doctrine under 38 
U.S.C.A. § 5107(b); however, as the preponderance of the 
evidence is against an increased evaluation for PTSD at any 
stage under consideration, that doctrine is not for 
application in the instant case.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1991).


ORDER

Disability evaluations for PTSD in excess of 30 percent, from 
July 1, 1996, and in excess of 50 percent, from February 26, 
1998, are denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

